       Case 7:18-cv-00375 Document 17 Filed in TXSD on 02/08/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                      Plaintiff    §
                                                   §
vs.                                                §          CASE NO. 7:18-CV-375
                                                   §
801.077 ACRES OF LAND, MORE OR                     §
LESS, SITUATE IN STARR COUNTY                      §
STATE OF TEXAS; AND CITY OF                        §
LAREDO, ET AL.,                                    §
                                                   §
                                  Defendants.      §

      DEFENDANT CITY OF LAREDO’S RESPONSE TO PLAINTIFF’S MOTION FOR
                     ORDER OF IMMEDIATE POSSESSION

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

         COMES NOW, Defendant City of Laredo (hereinafter referred to as “Defendant”) and

files this its Response to Plaintiff United States of America’s (hereinafter referred to as

“Plaintiff”) Motion for Order of Immediate Possession and would respectfully show the Court as

follows:

         1. On November 26, 2018, Plaintiff United States of America filed this condemnation

            action for a nonexclusive temporary easement against Defendant.

         2. On December 17, 2018, Defendant filed its Answer to the Complaint. (Dkt. No. 9).

         3. On February 1, 2019, the Joint Discovery/Case Management Plan under F.R.C.P.

            26(f) was filed. (Dkt. No. 14).

         4. On February 1, 2019, Plaintiff filed its Opposed Motion for Order of Immediate

            Possession.
      Case 7:18-cv-00375 Document 17 Filed in TXSD on 02/08/19 Page 2 of 3



       5. The initial pretrial and scheduling conference is set for February 12, 2019 at 9:00

           AM.

       6. Should the Court be inclined to grant the Plaintiff’s Motion, Defendant requests the

           Court exercise its authority to set the terms under which the Government may take

           possession of the land for surveying purposes. 40 U.S.C.§3114(d)(1) (“the court may

           fix the time within which, and the terms on which, the parties in possession shall be

           required to surrender possession to the petitioner…” (emphasis added)). Defendant

           respectfully requests this Court require Plaintiff to give Defendant at least seventy-

           two (72) hours notice before entry upon the property under such authority.

       7. As discussed in Defendant’s Answer to the Complaint, Defendant reiterates its

           objection to the amount of just compensation as being inadequate. Additionally,

           should Plaintiff or its contractors cause any actual damages to the property,

           Defendant respectfully requests the Court require Plaintiff to compensate Defendant

           for such actual damages.

       WHEREFORE PREMISES CONSIDERED, if the Court is inclined to grant an order for

immediate possession, Defendant prays this Court order that reasonable prior notice must be

provided to Defendant prior to entry, just compensation and actual damages, and any such

further relief as the Court deems proper and just.

                                                     Respectfully Submitted,

                                                     KRISTINA K. LAUREL HALE
                                                     City Attorney for the City of Laredo

                                                     By:    /s/ Alyssa J. Castillon
                                                            ALYSSA J. CASTILLON
                                                            Federal I.D. No.: 3114327
                                                            Texas State Bar No.: 24064568
                                                            1110 Houston Street
     Case 7:18-cv-00375 Document 17 Filed in TXSD on 02/08/19 Page 3 of 3



                                                           Laredo, Texas 78040
                                                           Telephone: (956) 791-7319
                                                           Facsimile: (956) 791-7494
                                                           Email: acastillon@ci.laredo.tx.us
                                                           Assistant City Attorney for the City
                                                           of Laredo

                               CERTIFICATE OF SERVICE

        I hereby certify that on February 8, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the attorney(s) of record in this case and a copy of the foregoing document is being sent via
email to:

Megan Eyes
Assistant United States Attorney
Southern District of Texas No. 3135118
Florida Bar No. 0105888
1701 W. Bus. Hwy. 83, Suite 600
McAllen, Texas 78526
Tel: (956) 618-8010
Fax: (956) 618-8016
Email: Megan.Eyes@usdoj.gov


                                                           /s/ Alyssa J. Castillon
                                                           ALYSSA J. CASTILLON
